MEMORANDUM *
Felipe Cortegana and Violeta Garcia petition for review from the denial of their application for asylum and withholding of removal. We deny the petition for review. Because the parties are familiar with the factual and procedural history of this case we need not recount it here.
The immigration judge’s decision was supported by substantial evidence. The harm suffered by Cortegana was not sufficient to constitute persecution within the meaning of immigration law. The threats were unspecific, and there was no further action indicating that whatever harm was threatened would occur. Because Corte-gana did not suffer past persecution, he is not entitled to a presumption of a well-founded fear of future persecution under 8 C.F.R. § 208.13(b)(1). Cortegana did not establish a well-founded fear of future persecution. The-threats to him and his family stopped completely once he quit his job as an ambulance driver. See Castillo v. INS, 951 F.2d 1117, 1122 (9th Cir.1991).
Petitioners’ due process challenge to the summary affirmance by the Board of Immigration Appeals (“BIA”) under 8 C.F.R. § 1003.1(a)(7) is foreclosed by Falcon Car-riche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003). Petitioners’ regulatory challenge to the BIA’s decision to streamline their case fails because the result of the IJ’s decision was correct, there were no errors in the decision that were not harmless, and the issues presented on appeal to the Board were squarely controlled by existing precedent and did not involve the application of precedent to a novel fact situation. Therefore, the BIA did not violate the streamlining regulations in this case. See 8 C.F.R. § 1003.1(a)(7.)
Petitioners also request us to hold that they still qualify for voluntary departure because Zazueta-Carillo v. INS, 322 F.3d 1166, 1171 (9th Cir.2003) does not apply to them. However, because petitioners have not exhausted their administrative remedies on the claim, it is not yet ripe for our *270consideration. See Ortiz v. INS, 179 F.3d 1148, 1152 (9th Cir.1999).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.